Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA19103-7018 Telephone215.564.8000 Fax215.564.8120 www.stradley.com Jonathan M. Kopcsik jkopcsik@stradley.com 215-564-8099 January 28, 2015 Via EDGAR Bruce R. MacNeil Senior Counsel U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Innovator Management LLC and Academy Funds Trust (the “Applicants”) File No. 812-14420 Request for Withdrawal of Application Dear Mr. MacNeil: On January 23, 2015, Academy Funds Trust, on behalf of the Innovator Matrix Income Fund, and Innovator Management LLC (together the “Applicants”), filed an amended application for an order of exemption pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”), from Section 15(a) of the 1940 Act and Rule 18f-2 under the 1940 Act (the “Application”) (SEC Accession No. 0001582816-15-000022).Due to an administrative error, the Application was filed via EDGAR as a Type 40-APP, instead of as a Type 40-APP/A under existing File No. 812-14358.The Applicants had intended to file an amendment to the exemptive application that they previously had filed on September 12, 2014 (the “Original Application”) to reflect comments that the Applicants had received from the staff of the U.S. Securities and Exchange Commission (“SEC”) on the Original Application.Accordingly, Applicants respectfully request that the Application filed on January 23, 2015 be withdrawn and that the SEC take no action with respect thereto. Please direct questions or comments relating to this filing to me at the above-referenced telephone number. Very truly yours, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik Philadelphia, PAl Malvern, PA l New York, NY l Harrisburg, PA l Wilmington, DE l Cherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
